Case: 1:18-cv-00886-TSB-SKB Doc #: 17 Filed: 09/30/20 Page: 1 of 2 PAGEID #: 972




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    KERRY T. SPAULDING,                           :       Case No. 1:18-cv-886
                                                  :
          Plaintiff,                              :       Judge Timothy S. Black
                                                  :
    vs.                                           :       Magistrate Judge Stephanie K.
                                                  :       Bowman
    COMMISSIONER OF SOCIAL                        :
    SECURITY,                                     :
                                                  :
           Defendant.                             :

                           DECISION AND ENTRY
              ADOPTING THE REPORT AND RECOMMENDATION OF
             THE UNITED STATES MAGISTRATE JUDGE (Doc. 14) AND
                  TERMINATING THIS CASE IN THIS COURT

          This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings and, on February 7, 2020, docketed a Report

and Recommendation, recommending that the Court affirm Defendant’s denial of

Plaintiff’s disability claim. (Doc. 14). Plaintiff has objected (Doc. 15), and Defendant

has responded (Doc. 16).1

          As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all


1
  In his objections, Plaintiff argues that the ALJ erred in refusing to afford “controlling weight”
to the opinion of Plaintiff’s treating physician, Dr. Pelnick. (See Doc. 15 at 1–4). Plaintiff’s
objections are without merit. As thoroughly discussed in the Report and Recommendation, the
ALJ provided good reasons for the amount of weight he afforded to Dr. Pelnick’s opinion, and
those reasons are substantially supported by the evidence of record. (See Doc. 14 at 5–11).
Plaintiff’s objections are overruled.
Case: 1:18-cv-00886-TSB-SKB Doc #: 17 Filed: 09/30/20 Page: 2 of 2 PAGEID #: 973




of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation should be and is hereby adopted in its entirety.

        Accordingly:

        1.    The Report and Recommendation (Doc. 14) is ADOPTED;

        2.    Defendant’s decision is AFFIRMED, as the decision is supported by
              substantial evidence; and

        3.    The Clerk shall enter judgment accordingly, whereupon this case is
              TERMINATED on the docket of this Court.

        IT IS SO ORDERED.

Date:         9/30/2020
                                                            Timothy S. Black
                                                            United States District Judge




                                             2
